Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 01/31/2022. Claims 1, 6 have been amended. Claims 1, 4-6 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2014-255293, filed on 12/17/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim(s) 1, 6 is/are objected to because of the following informalities:  
In claims 1, 6, “when the examination report associated with the specific examination is transmitted to the external device, the editing the examination report associated with the specific examination stored in the storage is disabled” should be -- when the examination report associated with the specific examination is transmitted to the external device,  --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6 
Claim 1 is drawn to a device which is within the four statutory categories (i.e., system). Claim 6 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 1 (which is representative of independent claim 6) recites…produces an examination report associated with an examination using ultrasound image data…; …causes, upon receipt of an instruction to start report production from a user, the report producer to produce the examination report in accordance with a user instruction; …causes, when no examination report is produced upon completion of an examination, report producer to produce the examination report; …associates the produced examination report with the examination and stores the produced examination report; …transmits the produced examination report to an external device equipped with another report producer; …manages each examination report in terms of whether or not the examination report is transmitted and produces a transmission status of the examination report, wherein the transmission status comprises a file indicative of management details stored in the storage; …acquires, when an instruction to restart examination report production is received together with designation of a specific examination, an examination report associated with the specific examination, wherein the examination report associated with the specific examination is acquired from the external device when that examination report has been transmitted, or retrieved from the storage when that examination report is not transmitted, wherein when the examination report associated with the specific examination has been produced and stored in the storage, production of a new examination report about the specific examination is disabled in the report producer that has produced the examination report and displayed the report editor screen and when the examination report associated with the specific examination is transmitted to the external device, the editing the examination report associated with the specific examination stored in the storage is disabled, and wherein when the examination report associated with the specific examination is not transmitted to the external device due to a transmission failure after and the report acquirer has acquired the examination report associated with the specific examination from the storage, the transmission manager changes the transmission status of the examination report, and editing the examination report associated with the specific examination stored in the storage is enabled.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. 
Claim 1 has additional limitations (i.e., ultrasonic diagnostic device comprising probe, ultrasonic beam transmitter, display, controller (i.e., central processing unit (CPU), report producer comprising a digital scan converter, first manager, second manager, storage, transmitter, transmission manager, report acquirer), external device equipped with another report producer). Claim 6 has additional limitations (i.e., probe; ultrasonic beam transmitter; ultrasonic diagnostic device having a display, storage device; external device equipped with another report producer). Looking to the specifications, the controller comprising a central processing unit (CPU), report producer, first manager, second manager, storage, transmitter, transmission manager, and report acquirer are described at a high level of generality (¶ 0020; ¶ 0028; ¶ 0060; ¶ 0115-0116), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the ultrasonic diagnostic device comprising a probe, ultrasonic beam transmitter, and display; and external device equipped with another report producer only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim; adding “a probe that transmits and receives ultrasound” and “an ultrasonic beam transmitter that supplies vibrating elements in the probe to create ultrasound” to a process that only recites managing report generation does not add a meaningful limitation to the process of managing report generation, and as such, amounts to insignificant extrasolution activity. Furthermore, “displays a report editor screen on the display” only outputs the data of the performed abstract idea and “receiving input from a user” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide (Ochi: ¶ 0082-0085) and Ona et al. (U.S. Patent App. Pub. No. US 2013/0303917 A1) (Ona: abstract; ¶ 0031-0034), the use of an ultrasonic diagnostic probe to transmit and receive ultrasound and an ultrasonic beam transmitter to supply vibrating elements in the probe to create ultrasound is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “displays a report editor screen on the display” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Ochi et al. (U.S. Patent App. Pub. No. US 2014/0324475 A1) (Ochi: ¶ 0027-0028) and Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1) (Kay: ¶ 0050-0051), displaying a screen is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “receiving” and “transmitting” is determined to constitute well-understood, routine, and conventional elements/functions; receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible 
Dependent claims 4-5 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 4-5 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (U.S. Patent App. Pub. No. US 2014/0324475 A1, hereinafter referred to as "Ochi") in view of Kay et al. (U.S. Patent App. Pub. No. US 2013/0290031 A1, hereinafter referred to as "Kay") and Rothschild et al. (U.S. Patent App. Pub. No. US 2002/0019751 A1, hereinafter referred to as "Rothschild").
Regarding (currently amended) claim 1, Ochi teaches an ultrasonic diagnostic device (Ochi: ¶ 0082), comprising: 
a probe that transmits and receives ultrasound (Ochi: figure 13, element 101, i.e., “Ultrasonic probe”; ¶ 0082-0085); 
an ultrasonic beam transmitter that supplies vibrating elements in the probe to create ultrasound (Ochi: figure 13, element 103, i.e., “Transmission driving unit”; ¶ 0082-0084); 
a display (Ochi: figure 2, element 13, i.e., “Display unit”; ¶ 0026); 
a controller comprising at least one central processing unit (CPU) that controls operation of the ultrasonic diagnostic device (Ochi: figure 13, element 1, i.e., “Medical reading report preparing apparatus”; ¶ 0037, i.e., “The control unit 27 functions as the main unit of the medical reading report preparing apparatus 1…the control unit 27 loads a program for schema generation processing…and controls the units in the medical reading report preparing apparatus 1 in accordance with the loaded program”; ¶ 0086-0087), comprising: 
a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data (Ochi: figure 2, i.e., medical reading report preparing apparatus 1 includes “Medical reading report preparing unit” 17; ¶ 0030, i.e., “the medical reading report preparing unit 17 prepares a medical reading report that describe findings of a medical image”; ¶ 0040; ¶ 0087, i.e., “the medical reading report preparing apparatus 1…displays a report creation screen or a schema generation screen…while observing the ultrasonic images”) and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user (Ochi: ¶ 0027, i.e., “The input device may be a touch panel that is provided to cover the display device of the display unit 13”; ¶ 0028, i.e., “The display unit 13 displays…a medical reading report preparing screen”; ¶ 0030, i.e., “The medical reading report preparing unit 17 prepares a medical reading report…in accordance with a user instruction input via the operation unit 11. The medical reading report is created on a medical reading report preparing screen”); 
a first manager that causes, upon receipt of an instruction to start report production from the user, the report producer to produce the examination report in accordance with a user instruction (Ochi: ¶ 0030, i.e., “the medical reading report preparing unit 17 prepares a medical reading report that describe findings of a medical image in accordance with a user instruction input via the operation unit 11”; ¶ 0040, i.e., “the user inputs necessary items such as findings via the operation unit 11 while observing the ultrasonic image. A medical reading report preparing unit 17 enters the necessary items such as findings input via the operation unit 11 in the format of a medical reading report”); 
a storage that associates the produced examination report with the examination and stores the produced examination report (Ochi: figure 2, i.e., medical reading report preparing apparatus 1 includes “Medical reading report storage unit” 21; ¶ 0032); 
Yet, Ochi does not explicitly teach, but Kay teaches, in the same field of endeavor,
a second manager that causes, when no examination report is produced upon completion of an examination, the report producer to produce the examination report (Kay: ¶ 0032, i.e., “in the event that there is no report for the study that has been opened, the reporting application opens for the dictation of a new report”); 
a transmitter that transmits the produced examination report to an external device equipped with another report producer (Kay: ¶ 0029, i.e., “when a radiologist selects a particular study, all prior studies and reports for that patient are shown”; ¶ 0030, i.e., Examiner interprets the “radiologist workstation to read radiological studies” which includes “the reporting application” as the claimed external device equipped with another report producer; ¶ 0034); 
a transmission manager that manages each examination report in terms of whether or not the examination report is transmitted and produces a transmission status of the examination report (Kay: ¶ 0042)…; and 
a report acquirer that acquires, when an instruction to restart examination report production is received together with designation of a specific examination, an examination report associated with the specific examination, wherein the examination report associated with the specific examination is acquired from the external device when that examination report has been transmitted, or retrieved from the storage when that examination report is not transmitted (Kay: ¶ 0031, i.e., “a web application that waits for the radiologist to open a study for reporting. When the radiologist opens the study, depending on the status of the study, different reporting capabilities are made available…there may be a draft report that another user has saved. If there is, the radiologist is notified that the draft report exists and is given the option of taking over that report”; ¶ 0033, i.e., “If the radiologist saves the report as a draft…If the radiologist subsequently reopens that study, the report will automatically be reopened to allow the radiologist to resume editing the draft report”), wherein 
when the examination report associated with the specific examination has been produced and stored in the storage (Kay: ¶ 0033, i.e., “If the radiologist saves the report as a draft”), production of a new examination report about the specific examination is disabled in the report producer that has produced the examination report and displayed the report editor screen (Kay: ¶ 0031-0033, i.e., Examiner interprets “If the radiologist subsequently reopens that study, the report will automatically be reopened to allow the radiologist to resume editing the draft report” instead of “the reporting application opens for the dictation of a new report” as the claimed disablement of production of a new examination report because “depending on the status of the study, different reporting capabilities are made available” and the reporting application automatically made available to the user the capability of “resume editing the draft report,” and not the dictation of a new report) and when the examination report associated with the specific examination is transmitted to the external device, the editing the examination report associated with the specific examination stored in the storage is disabled (Kay: ¶ 0031, i.e., Examiner interprets “the second radiologist” being in possession of “the report” as the claimed examination report associated with the specific examination transmitted to the external device and the “reject that request…of taking over that report” as the claimed disablement of editing the examination report associated with the specific examination because the report is being edited by the second radiologist, who has rejected the request of the “radiologist who would like to also work on the report”), and wherein 
when the examination report associated with the specific examination is not transmitted to the external device due to a transmission failure and the report acquirer has acquired the examination report associated with the specific examination from the storage (Kay: ¶ 0033, i.e., Examiner interprets “the report will automatically be reopened to allow the radiologist to resume editing the draft report” as the claimed examination report associated with the specific examination is not transmitted to the external device due to a transmission failure because the radiologist is in possession of the report, and not sent to the second radiologist), the transmission manager changes the transmission status of the examination report (Kay: ¶ 0031, i.e., “all requests are logged”; ¶ 0082, i.e., Examiner interprets maintaining the “log” as the claimed changing the transmission status of the examination report because the log for the report is updated to reflect “who had access to the report and who actually accessed the report”), and editing the examination report associated with the specific examination stored in the storage is enabled (Kay: ¶ 0031, i.e., “the report will automatically be reopened to allow the radiologist to resume editing the draft report”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include when no examination report is produced upon completion of an examination, the report producer to produce the examination report, transmits the produced examination report to an external device equipped with another report producer, acquires, when an instruction to restart examination report production is received together with designation of a specific examination, an (Kay: ¶ 0044).
Yet, Ochi and Kay do not explicitly teach, but Rothschild teaches, in the same field of endeavor,
a transmission manager that manages each examination report in terms of whether or not the examination report is transmitted and produces a transmission status of the examination report, wherein the transmission status comprises a file indicative of management details stored in the storage (Rothschild: ¶ 0128, i.e., “the remote image viewing station (40)…assures prompt delivery of a report from the remote User and back through the ASP system to other locations identified”; ¶ 0184, i.e., Rothschild teaches “tracks the delivery status of all data…stored with the data itself,” which in the context of Ochi, a person having ordinary skill in the art would have understood could be the claimed storage; ¶ 0192-0193); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a transmission status comprising a file indicative of management details, as taught by Rothschild, with the system of Ochi and Kay, with the motivation to “ensure proper management by the imaging center, and so that that practice knows what is happening to the records they have produced and subsequently distributed” (Rothschild: ¶ 0179).
Regarding (previously presented) claim 4, Ochi, Kay, and Rothschild teach the ultrasonic diagnostic device according to Claim 1, wherein: 
the report producer has a function of reflecting measurement data obtained in a present examination in the examination report (Ochi: ¶ 0003, i.e., “a schema is a diagram that schematically expresses the structure of the diagnosis target part. For example, in ultrasonic inspection of a carotid artery, schemata of long-axis sections of the carotid artery and schemata of short-axis sections are generated”; ¶ 0030, i.e., “the medical reading report preparing unit 17 electronically attaches a schema generated by the schema processing unit 25 to be described later to the medical reading report”).
The obviousness of combining the teachings of Ochi, Kay, and Rothschild are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 5, Ochi, Kay, and Rothschild teach the ultrasonic diagnostic device according to Claim 1, wherein: 
in operation to transmit the examination report, the transmitter transmits the examination report together with image data obtained in an examination associated with the examination report to be transmitted (Ochi: ¶ 0003, i.e., “a schema is a diagram that schematically expresses the structure of the diagnosis target part. For example, in ultrasonic inspection of a carotid artery, schemata of long-axis sections of the carotid artery and schemata of short-axis sections are generated”; ¶ 0030, i.e., Examiner interprets the attachment of “schema…to the medical reading report” as the claimed transmission of the report together with image data obtained in an examination associated with the report).
The obviousness of combining the teachings of Ochi, Kay, and Rothschild are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Ochi teaches an examination report producing method, comprising the steps of: 
an ultrasound creation and transmission step using a probe (Ochi: figure 13, element 101, i.e., “Ultrasonic probe”; ¶ 0082-0085) and an ultrasonic beam transmitter (Ochi: figure 13, element 103, i.e., “Transmission driving unit”; ¶ 0082-0084); 
a report production step of producing an examination report associated with an examination related to ultrasonic data obtained from the ultrasonic beam transmitter with a report producing function (Ochi: figure 2, i.e., medical reading report preparing apparatus 1 includes “Medical reading report preparing unit” 17; ¶ 0030, i.e., “the medical reading report preparing unit 17 prepares a medical reading report that describe findings of a medical image”; ¶ 0040; ¶ 0087, i.e., “the medical reading report preparing apparatus 1…displays a report creation screen or a schema generation screen…while observing the ultrasonic images”) and displaying a report editor screen on a display of an ultrasonic diagnostic device, wherein the report editor is configured for receiving input from a user (Ochi: ¶ 0027, i.e., “The input device may be a touch panel that is provided to cover the display device of the display unit 13”; ¶ 0028, i.e., “The display unit 13 displays…a medical reading report preparing screen”; ¶ 0030, i.e., “The medical reading report preparing unit 17 prepares a medical reading report…in accordance with a user instruction input via the operation unit 11. The medical reading report is created on a medical reading report preparing screen”); 
a first management step of causing the report producing function to produce the examination report in accordance with a user instruction upon receipt of an instruction to start report production from a user (Ochi: ¶ 0030, i.e., “the medical reading report preparing unit 17 prepares a medical reading report that describe findings of a medical image in accordance with a user instruction input via the operation unit 11”; ¶ 0040, i.e., “the user inputs necessary items such as findings via the operation unit 11 while observing the ultrasonic image. A medical reading report preparing unit 17 enters the necessary items such as findings input via the operation unit 11 in the format of a medical reading report”); 
a storage control step of associating the produced examination report with the examination and storing the produced examination report in a storage device of the ultrasonic diagnostic device (Ochi: figure 2, i.e., medical reading report preparing apparatus 1 includes “Medical reading report storage unit” 21; ¶ 0032); 
Yet, Ochi does not explicitly teach, but Kay teaches, in the same field of endeavor,
a second management step of causing, when production of the examination report in accordance with the user instruction is not performed due to absence of the instruction to start report production until the examination is finished, the report producing function to produce the examination report (Kay: ¶ 0032, i.e., “in the event that there is no report for the study that has been opened, the reporting application opens for the dictation of a new report”); 
a transmission step of transmitting the produced examination report to an external device equipped with another report producing function (Kay: ¶ 0029, i.e., “when a radiologist selects a particular study, all prior studies and reports for that patient are shown”; ¶ 0030, i.e., Examiner interprets the “radiologist workstation to read radiological studies” which includes “the reporting application” as the claimed external device equipped with another report producer; ¶ 0034); 
a transmission management step of managing each examination report in terms of whether or not the examination report is transmitted and producing a transmission status of the examination report (Kay: ¶ 0042)…; and 
a report acquisition step of acquiring, when an instruction to restart examination report production is given together with designation of a specific examination, the examination report associated with the specific examination, wherein the examination report associated with the specific examination is acquired from the external device when that examination report has been transmitted, or retrieved from the storage device of the ultrasonic diagnostic device when that examination report is not transmitted (Kay: ¶ 0029, i.e., “when a radiologist selects a particular study, all prior studies and reports for that patient are shown; ¶ 0043, i.e., “priors have been pre-fetched to the viewing workstation”; ¶ 0044, i.e., Kay teaches the “remotely located PACS systems” from which “prior studies are requested…and downloaded over the network,” which in the context of Ochi, a person having ordinary skill in the art would have understood could be the claimed storage), 
wherein when the examination report associated with the specific examination is produced and stored in the storage device of the ultrasonic diagnostic device (Kay: ¶ 0033, i.e., “If the radiologist saves the report as a draft”), production of a new examination report about the specific examination report is disabled in the report producing function (Kay: ¶ 0031-0033, i.e., Examiner interprets “If the radiologist subsequently reopens that study, the report will automatically be reopened to allow the radiologist to resume editing the draft report” instead of “the reporting application opens for the dictation of a new report” as the claimed disablement of production of a new examination report because “depending on the status of the study, different reporting capabilities are made available” and the reporting application automatically made available to the user the capability of “resume editing the draft report,” and not the dictation of a new report) and when the examination report associated with the specific examination is transmitted to the external device, the editing the examination report associated with the specific examination stored in the storage is disabled (Kay: ¶ 0031, i.e., Examiner interprets “the second radiologist” being in possession of “the report” as the claimed examination report associated with the specific examination transmitted to the external device and the “reject that request…of taking over that report” as the claimed disablement of editing the examination report associated with the specific examination because the report is being edited by the second radiologist, who has rejected the request of the “radiologist who would like to also work on the report”), and wherein 
when the examination report associated with the specific examination is not transmitted to the external device due to a transmission failure and the report acquirer has acquired the examination report associated with the specific examination from the storage (Kay: ¶ 0033, i.e., Examiner interprets “the report will automatically be reopened to allow the radiologist to resume editing the draft report” as the claimed examination report associated with the specific examination is not transmitted to the external device due to a transmission failure because the radiologist is in possession of the report, and not sent to the second radiologist), the transmission manager changes the transmission status of the examination report (Kay: ¶ 0031, i.e., “all requests are logged”; ¶ 0082, i.e., Examiner interprets maintaining the “log” as the claimed changing the transmission status of the examination report because the log for the report is updated to reflect “who had access to the report and who actually accessed the report”) and editing the examination report associated with the specific examination stored in the storage is enabled (Kay: ¶ 0031, i.e., “the report will automatically be reopened to allow the radiologist to resume editing the draft report”).
The obviousness of combining the teachings of Ochi and Kay are discussed in the rejection of claim 1, and incorporated herein.
Yet, Ochi and Kay do not explicitly teach, but Rothschild teaches, in the same field of endeavor,
a transmission management step of managing each examination report in terms of whether or not the examination report is transmitted and producing a transmission status of the examination report, wherein the transmission status comprises a file indicative of management details (Rothschild: ¶ 0128, i.e., “the remote image viewing station (40)…assures prompt delivery of a report from the remote User and back through the ASP system to other locations identified”; ¶ 0184, i.e., “the central data management system 330 includes a delivery status database 233 that tracks the delivery status of all data including information relating to delivery attempts, successes and failures. In an alternative arrangement, this information may be stored with the data itself”; ¶ 0192-0193); and 
The obviousness of combining the teachings of Ochi, Kay, and Rothschild are discussed in the rejection of claim 1, and incorporated herein.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/31/2022.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“the pending claims are not directed to any alleged abstract idea, because they recite an ultrasonic diagnostic device…Similar to eligible claim 4 of Example 46, the claims do not recite any abstract idea…For example, the "a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user" is not in any way organizing human activity, let alone the other concrete components recited in claim 1”;
“The claims are directed to an improvement to a particular technology, particularly, components and techniques to prevent different examinations reports being produced for one specific examination”;
“the claims…provide specific improvements to devices and methods of preventing producing multiple examination report for the same examination, which amount to significantly more than the judicial exception.”
Regarding the 103 rejections, “Ochi does not disclose or suggest, at least, "a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user" as recited in claim 1.”
 Regarding the 103 rejections, “Kay does not disclose or suggest the disablement functions as recited in claim 1.”
Regarding the 103 rejections, “nowhere in the cited paragraphs does Rothchild disclose  or suggest "when ... the report acquirer has acquired the examination report associated with the specific examination from the storage, the transmission manager changes the transmission status of the examination report" as recited in claim 1. Instead, the cited paragraphs merely describe the delivery database has a record of the delivery statuses.”
Regarding the 103 rejections, “none of the cited art discloses or suggests "the examination report associated with the specific examination is acquired from the external device when that examination report has been transmitted, or retrieved from the storage when that examination report is not transmitted" as recited.”
In response to Applicant’s argument that (a) regarding the 101 rejections,
“the pending claims are not directed to any alleged abstract idea, because they recite an ultrasonic diagnostic device…Similar to eligible claim 4 of Example 46, the claims do not recite any abstract idea…For example, the "a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user" is not in any way organizing human activity, let alone the other concrete components recited in claim 1”:
It is respectfully submitted that the recited claim limitations encompass rules or instructions to manage report generation between multiple workstations (i.e., producing one report per exam), which covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, unlike eligible claim 4 of Example 46.
Although the claims recite an ultrasonic diagnostic device having a "probe," "an ultrasonic beam transmitter," a "display," and a "controller,” Examiner does not interpret the “ultrasonic diagnostic device” as part of the abstract idea in Step 2A, Prong One, as noted in the Office Action dated 11/05/2021 and the above Office Action (paper number 8); Examiner interprets the “ultrasonic diagnostic device” and other additional elements in Step 2A, Prong Two. The controller is the structural component that performs the identified abstract idea; a controller comprising a central processing unit (CPU), software modules (i.e., 
“The claims are directed to an improvement to a particular technology, particularly, components and techniques to prevent different examinations reports being produced for one specific examination”; and
“the claims…provide specific improvements to devices and methods of preventing producing multiple examination report for the same examination, which amount to significantly more than the judicial exception”:
Applicant further argues “an improvement to a particular technology, particularly, components and techniques to prevent different examinations reports being produced for one specific examination.” However, the problem of “different examinations reports being produced for one specific examination” is administrative, not technical, and even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application. It is also not a technical problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). The specification reads: “the components other than the probe 12 may be implemented, for example, by means of a computer” (¶ 0115). Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a physical improvement to the computer. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant points to the claim limitations "manages each examination report in terms of whether or not the examination report is transmitted and produces a transmission status of the examination report, wherein the transmission status comprises a file indicative of management details stored in the storage; 
Thus, Examiner maintains the 101 rejections of claims 1, 4-6, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, “Ochi does not disclose or suggest, at least, "a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user" as recited in claim 1”:
It is respectfully submitted that Applicant fails to specify how or why “Ochi does not disclose or suggest, at least, "a report producer comprising a digital scan converter that produces an examination report associated with an examination using ultrasound image data and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user" as recited in claim 1.” 
(Ochi: figure 2, i.e., medical reading report preparing apparatus 1 includes “Medical reading report preparing unit” 17; ¶ 0030, i.e., “the medical reading report preparing unit 17 prepares a medical reading report that describe findings of a medical image”; ¶ 0040; ¶ 0087, i.e., “the medical reading report preparing apparatus 1…displays a report creation screen or a schema generation screen…while observing the ultrasonic images”) “and displays a report editor screen on the display, wherein the report editor is configured for receiving input from a user” (Ochi: ¶ 0027, i.e., “The input device may be a touch panel that is provided to cover the display device of the display unit 13”; ¶ 0028, i.e., “The display unit 13 displays…a medical reading report preparing screen”; ¶ 0030, i.e., “The medical reading report preparing unit 17 prepares a medical reading report…in accordance with a user instruction input via the operation unit 11. The medical reading report is created on a medical reading report preparing screen”).
In response to applicant's argument that “Ochi relates to a schema storage unit that stores a reference schema that schematically expresses the internal structure of a diagnosis target blood vessel…It is directed to providing a medical reading report preparing apparatus and a medical image diagnostic apparatus to reduce the working load of a user in schema generation,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to Applicant’s argument that (c) regarding the 103 rejections, “Kay does not disclose or suggest the disablement functions as recited in claim 1”; and (e) regarding the 103 rejections, “none of the cited art discloses or suggests "the examination report associated with the specific examination is acquired from the external device when that examination report has been transmitted, or retrieved from the storage when that examination report is not transmitted" as recited”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (d) regarding the 103 rejections, “nowhere in the cited paragraphs does Rothchild disclose or suggest "when ... the report acquirer has acquired the examination report associated with the specific examination from the storage, the transmission manager changes the transmission status of the examination report" as recited in claim 1. Instead, the cited paragraphs merely describe the delivery database has a record of the delivery statuses”:
It is respectfully submitted that Examiner does not rely on Rothschild, but Kay to teach the claim limitations “when the examination report associated with the specific examination is not transmitted to the external device due to a transmission failure and the report acquirer has acquired the examination report associated with the specific examination from the storage, the transmission manager changes the transmission status of the examination report.”
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626


/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626